 In theMatterof TILE UNITED STATES FINISHINGCOMPANYandUNITEDTEXTILEWORKERSOF AuIEIZICA, A. F. L.Case No. 1-R-f370.-Decided August 28, 1945Prosleauer, Rose, Goetz cC dlendelsohn,byMr. Burton A. Zorn,ofNew York City, for the Company.dles.srs.William F. BowenandPeter O'Malley,International Rep-resentatives, andMr. Charles Suisman,of New London, Conn., forthe A. F. L.Mr. Benjamin Wyle,of New York City, for the C. I. O.Mr. A ngelo J. Fiumara,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE.Upon a petition duly filed by United Textile Workers of America,A. F. L., herein called the A. F. L., alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe United States Finishing Company, Norwich, Connecticut, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert E. Greene,Trial Examiner.Said hearing was held at Norwich, Connecticut, onMay 8, 1945.The Comnpany, the A. F. L., and Federation of Dyers,Finishers, Printers & Bleachers of America, C. I. 0., herein calledthe C. I. 0., appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on-the issues.At the hearing, the C. I. O. moved to dismiss the petition, on theground that the contract between it and the Company is a bar to apresenit determination of representatives.Ruling on the motion wasreserved for the Board.For reasons appearing in Section III,infra,the motion is hereby granted.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.03NLItB,No 90575 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe United States Finishing Company, a Connecticut corporation,is engaged in bleaching, dyeing, and printing textile fabrics. In theconduct of its business the Company operates several plants- in theUnited States.The instant case involves its plant at Norwich, Con-necticut.During the year 1944, the Company received at its Norwichplant approximately 54,000,000 yards of textile fabrics, more than 90percent of which came from sources outside the State of Connecticut.During the same period, the Company shipped approximately 50,-000,000 yards of processed textile fabrics from its Norwich plant,more than 95 percent of which was shipped to points outside theState.During the same year, the Company purchased supplies con-sisting mainly of drugs, chemicals, fuel, paper boxes, and containersfor its Norwich plant, amounting in value to about $2,000,000; ap-proximately 90 percent of such supplies was received by the Companyfrom places outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Textile `Yorkers of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.Federation of Dyers, Finishers, Printers & Bleachers of America,affiliatedwith the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn March 19, 1941, the Company and the C. I. O. executed a con-tract to be in effect until August Y, 1944, and from year to year there-after unless terminated as therein provided.Three supplementaryagreements were subsequently entered into by the parties.The lastof these agreements, dated May 19, 1943, effects changes in the March19, 1941, agreement and contains the following pertinent languageaddressed to Article XVII, the duration clause of that contract :Article 17 of ... said [agreement of -March 19, 1941] is herebymodified and amended so as to provide for an expiration date 'ofAugust 1st, 1946 in place of the present expiration date of August1st, 1944. THE UNITED STATES FINISHING COMPANY577Except as hereinbefore expressly modified and amended, thesaid [agreement of March 19, 1941] shall continue in full forceand effect to and including August 1st, 1946.By letter of March 14, 1945, the A. F. L. requested recognition ofthe Company as the exclusive collective bargaining representativeof certain of its employees.The Company refused such request.At the,hearing, both the C. I. 0. and the Company contended thattheir contract constitutes a bar to this proceeding.The A. F. L. urges that, by virtue of the third supplementaryagreement to the March 19, 1941, contract, there is now in existencebetween the parties a contract of a term in excess of 5 years, which isof unreasonable duration and hence not a bar to a present determina-tion of representatives.However, the C. I. 0. argues, in effect, thatthe third supplementary agreement superseded the March 19, 1941,contract and that its term of substantially 3 years is customary andreasonable in the industry.We do not agree with the position of the A. F. L.We are of theopinion that the third supplementary agreement superseded the orig-inal agreement of March 19, 1941, thus making the new agreementoperative from May 19, 1943, to August 1, 1946, a term of substan-tially 3 years, which term is not, under the circumstances, undulyprolonged.We have frequently enunciated the rule, now well established in thelaw of collective bargaining, that a contract of unreasonable durationis not a bar to representation proceedings filed at the end of or subse-quent to the first contract year. It does not follow, however, that weregard all contracts exceeding 1 year as unreasonable in duration, andwe have recently held that 2-year contracts are presumptively reason-able in term."Where, however, an agreement of substantially morethan 2 years' duration is urged as a bar, it is incumbent upon the partyasserting the bar to prove that the contract term is reasonable.2 Con-sistently therewith, the C. I. 0., in the instant case, adduced uncon-tradicted testimony that, in the New York, New Jersey, and Pennsyl-vania area, where about 90 percent of the industry is located, it hasin excess of 250 plants under contract; that, among these, it has 3-yearcontracts both with employer associations embracing about 167 plants,and with individual companies covering about 89 plants; that it isunder contract with 14 plants for terms of 1 or 2 years, and that, ofall its contracts, 5 are for a term of 5 years. It showed further that, inthe New England area, where the Company is located, and where about5 percent of the industry is concentrated, the C. I. 0. has about 15 con-1Thus, inMatter of Uxbridge Worsted Company,Inc.,60 N. L. R.B. 1395, the Boardfound a contract of 221/2months'duration not unreasonable.2 SeeMatter of The A. S. Abell Company,62 N L. R B 1414. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDtracts for a termof 3 years and a fraction, 9 contracts for a term ofabout 2 years, approximately 3 contracts for 1-year terms, and 2 con-tracts for5-year terms.The foregoing facts afford adequate proofthat it is not unreasonable in the industry to execute contracts for aterm of substantially 3 years.It might be urged, however, that, even granting the reasonablenessof the contract term, this case involves a premature extension of anexisting contract, and that to hold the March 19, 1943, contract a barwould sanction foreclosure of the employees' opportunity to select newbargainingrepresentatives at appropriate intervals. In those cases inwhich we have held that a premature extension of a contract does notbar a determination of representatives, we have required, in theabsence of special circumstances, that a rival claim of representationbe made prior to the expiration date of the original contract.' Inthe instantcase,however, the A. F. L. first made -known its rival claimby letter of March 14, 1945, about 61/2 months after the expiration dateof the March 19, 1941, contract.Moreover, the record negates anyinferencethat the C. I. O. by its action intended to preclude the em-ployees from seeking a change of representatives at or about the timewhen the original contract was scheduled to expire 4Accordingly, weare persuaded that the 1943 contract does not operate as an unreason-able restriction upon the employees' freedom of choice and that weshould, therefore, not proceed to an investigation of representativesuntil such contract is about to expire.We shall, accordingly dismissthe petition herein.The dismissal shall be without prejudice to theright of the A. F. L. to file a petition at a reasonable time prior to theexpiration of the existing contract.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of The United States Finishing Company, Norwich, Con-necticut, filed by United Textile Workers of America, affiliated withthe American Federation of Labor, be, and it hereby is, dismissedwithout prejudice.8SeeMatter of WichitaUnion Stockyards Company,40 N L. R B 369,Matter ofMemphis Furniture Mfg.Co , 51 N L. R. B 1447.' CfMatter of Eric Concrete&Steel SupplyCo , 55 N L R.B 1124,which is dis-tinguishable on its facts from the instant caseIn that case the employer and the inter-vening union executed a premature 2-year extension of an existing 1-year contract on thevery day on which the petitioning union withdrew an earlier petition for investigation asto representativesThere the extension agreement was deliberately premature and,although the petitioning union did not renew its representation claim until after theexpiration date of the extended contract, the Board found that no bar existed to a presentdetermination of representatives